Milonas, J.,
dissents in a memorandum as follows: Plaintiff Doris G. Harrison commenced this medical malpractice action as executrix of her husband’s estate and in her own right against defendant physicians, now both deceased. In that regard, Martin Harrison first consulted Dr. Louis Imperato in *40December of 1980 as a result of his increasing loss of memory. Dr. Imperato perceived indications of dementia and referred him to a neurologist, Dr. Edmund B. Dombrowski. The two defendant doctors concluded that he was suffering from Alzheimer’s disease and that there was nothing that they could do for him. Martin Harrison died in July of 1983 after two and one-half years of mental and physical deterioration.
Dementia can be caused by either strokes, a brain tumor, Alzheimer’s disease or normal pressure hydrocephalus (NPH). There are medically accepted tests to determine which condition is responsible for the dementia. Further, it is undisputed that NPH is treatable with the degree of success directly related to how early the diagnosis is made. Defendants, however, never performed the appropriate tests on Harrison to ascertain the existence of a treatable illness but simply decided without clinical proof that he was a victim of Alzheimer’s disease. Harrison’s true condition was not discovered until shortly before his death when his daughter, a hospital nurse, had him examined by a new physician, who finally undertook some fibroid and blood tests, as well as a CAT scan. Even defendants’ own expert witness admitted that the ultimate finding of NPH was justified based upon the medical evidence.
Following a trial conducted in connection with this matter, the jury returned a verdict of liability and awarded monetary damages of $400,000 for the decedent’s conscious pain and suffering, $50,000 for his loss of wages, $1,000,000 for wrongful death and $250,000 for the spouse’s loss of services. The trial court, pursuant to defendants’ post-trial motion to set aside the verdict, granted the application for a new trial unless plaintiff was willing to accept a reduction in the sum of damages for wrongful death to $300,000, and plaintiff subsequently agreed to the lesser amount. Now the majority have decided to decrease and fine prune the award even further, in effect substituting their judgment for that of the jury and the Trial Judge, who were in the best position to assess the credibility of the witnesses and generally evaluate the weight of the evidence. In that connection, the proof at trial was sufficient to remove plaintiff’s claims for damages from the realm of impermissible speculation (see, Greasy Spoon v Jefferson Towers, 75 NY2d 792).
Certainly, the jury’s award herein does not deviate materially from what would be reasonable compensation under CPLR 5501 (c) (Christopher v Great Atl. & Pac. Tea Co., 76 NY2d 1003). In regard to the $50,000 in damages for loss of wages, the decedent’s annual salary as a salesman was be*41tween $25,000 and $28,000 in the 1960’s when this was a comparatively good income. Thus, the jury was warranted in concluding that if not for defendants’ undisputed negligence in misdiagnosing and mistreating the deceased, thereby causing him to slowly deteriorate and suifer and, consequently, compelling him to continue working as a runner for Merrill Lynch at $125 per week (since there was little else that he could do at this point), he would have been able to earn at least $50,000 in the 2 Vi years preceding his death. Contrary to the characterization of the majority, the jury’s decision was not based upon mere speculation but was a logical determination derived from a reasonable appraisal of the evidence. As for the jury’s award with respect to loss of services, the proof clearly demonstrated that the decedent had always supported his wife financially, and after his disability she was forced to find work and ended up as a companion for an elderly woman. In addition, she lost her husband’s assistance with the household chores and other responsibilities. As the trial court aptly noted, this case involved the loss of services to a wife whose life-long dependence on her husband was tragically disrupted. Under these circumstances, $250,000 is not unreasonable compensation pursuant to CPLR 5501 (c).